DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Group I, Claim(s) 2-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claims. 
Applicant’s election without traverse of Group II, Claim(s) 9-14 & 15-20 in the reply filed on 04/26/2022 is acknowledged.

Allowable Subject Matter
Claim(s) 10, 12-14, 16, 18-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 11, 15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Galo (WO 2019/203785 A1), in view of Ahuja et al. (US 9,716,617 B1) and further in view of Justin et al. (US 2018/0060159 A1). 
Re Claim 9 & 15, Galo teaches a method comprising: 
establishing a microservice architecture application including a plurality of services, the plurality of services are each an application program interface (API) performing a piecemeal function of an overall application function, each service including a data plane proxy wherein the data plane proxy reports operation of each service of the plurality of services to an application control plane; (Galo; Background, ¶ [0008]-[0018], [0023]-[0026]; The cited embodiment(s) detail a system with methodology comparable to scope and concept that includes micro services architecture for the performing of a plurality of services. The service mesh includes an API associated with the performing of various operations of the services. The services have an interrelated data plane, user control plane and traffic related data.)
Galo does not explicitly suggest establishing an application performance benchmark for each service in the microservice architecture application; identifying an anomaly in application operation based on exceeding a threshold associated with the application performance benchmark, the-3- anomaly occurring on a first node associated with a first service of the plurality of services; 
However, in analogous art, Ahuja teaches establishing an application performance benchmark for each service in the microservice architecture application; (Ahuja; FIG. 1-12; Col. 5 Ln. 19 – Col. 7 Ln. 27; A system with microservices with established performance metrics.)
identifying an anomaly in application operation based on exceeding a threshold associated with the application performance benchmark, (Ahuja; FIG. 1-12, 14, 20, 26; Col.15 Ln. 16 – Col. 16 Ln. 64, Col. 21 Ln. 13-34, Col. 23 Ln. 53- Col. 24 Ln. 32; The system detects anomaly and the exceeding of certain performance based threshold related to performance metrics.)
the-3- anomaly occurring on a first node associated with a first service of the plurality of services; (Ahuja; FIG. 10-15, 24-26; Col. 6 Ln. 20-44, Col. 11 Ln. 44 – Col. 12 Ln. 39, Col. 15 Ln. 56 – Col. 16 Ln. 64, Col. 22 Ln. 66 – Col. 24 Ln. 33; Anomalous and threshold exceeded conditions occur in hosts, nodes and various interconnected and utilized electronic devices.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Galo in view of Ahuja to establishing performance and degradation parameters of service groups for the reasons of monitor microservices in a security system that includes scaling out and scaling up services. (Ahuja Abstract & Background) 
Galo-Ahuja does not explicitly suggest in response to said identifying, automatically executing iterative remedial actions on the microservice architecture application wherein each remedial action executed is from a preconfigured list and determined based on the anomaly.  
However, in analogous art, Justin teaches in response to said identifying, automatically executing iterative remedial actions on the microservice architecture application wherein each remedial action executed is from a preconfigured list and determined based on the anomaly. (Justin; FIG. 1-8; ¶ [0019]-[0025], [0061]-[0084]; The embodiment(s) detail comparable methodology that detail corrective actions for anomalous in a system.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Galo-Ahuja in view of Justin to implement corrective actions for the reasons of diagnostics in an internet of things system. (Justin Abstract) 

Re Claim 11 & 17, Galo-Ahuja-Justin discloses the method of claim 9, wherein the preconfigured list orders available remedial actions to iterate through based on a type of anomaly identified. (Justin; FIG. 1-8; ¶ [0019]-[0025], [0061]-[0084]; The embodiment(s) detail comparable methodology that detail corrective actions for anomalous in a system.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Galo-Ahuja in view of Justin to implement corrective actions for the reasons of diagnostics in an internet of things system. (Justin Abstract) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER B ROBINSON whose telephone number is (571)270-0702. The examiner can normally be reached M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER B ROBINSON/           Primary Examiner, Art Unit 2443